DETAILED CORRESPONDENCE

Applicant’s amendment and response received on 11/2/2020 has been entered. Claims 47-48, 63, 66-68, 77, and 80-83 have been canceled, and new claims 91-93 have been added.   Claims 30, 33-34, 38, 40, 46, 58-62, 64-65, 69-76, 78-79, and 84-93 are now pending and under examination in the instant application. An action on the merits follows. 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Those sections of Title 35, US code, not included in this action can be found in a previous office action. 

Information Disclosure Statement

The information disclosure statements (IDS) submitted on 7/9/2020 are in compliance with the provisions of 37 CFR 1.97 and 1.98.  Accordingly, the information disclosure statements have been considered by the examiner, and initialed and signed copies of the 1449s are attached to this action. 

Claim Rejections-35 USC § 102

The rejection of previously pending claims 30, 33, 46, 47-48, 58, 62-64, 68-70, 75-78, 83-85, and 90 under 35 U.S.C. 102(a)(1) as being anticipated by Rogers et al. (2004) J. Immunol. Methods, Vol. 285, 197-214, is withdrawn in view of applicant’s cancellation of or amendments to the claims. In particular, note that independent claims 30 and 69 have been amended to recite that the an NKT-selected fraction is expanded by culture with at least IL-7 or IL-15, or IL-2, IL-7 or IL-15, and irradiated NKT-depleted PBMCs or irradiated aritificial APCs. While Rogers et al. teaches expansion of NKT cells, fractionated or present in a larger population of PBMCs, using irradiated autologousPBMCs, Rogers et al. does not specficially teach that the irradiated PBMCs are NKT-depleted PBMCs. 

Claims 30, 33, 38, 46, 58, 64-65, 69-70, 73, 76, and 78-79 are rejected under 35 U.S.C. 102(a)(1) in view of Exley et al. (2010) Curr. Protoc. Immunol., 90:14.11.1-14.11.17, pages 1-17. 
Exley et al. teaches several basic detailed methods for expanding human NKT cells, including a method in which human PBMCs are separated into an NKT fraction and an NKT-depleted fraction, and the autologous NKT-depleted PBMC fraction is irradiated and used in tissue culture to expand the selected NKT cells in the presence of GalCer and T cell medium which comprises IL-2 and fetal bovine serum (Exley et al., pages 5-6, and 11). Exley et al. also teaches to add IL-7 and/or IL-15 to the culture to accelerate the growth of iNKT cells (Exley et al., page 6 and 8). Exley et al. further teaches that either cultured or non-cultured PBMC-i.e. antibody selected immediately after PBMC isolation- can be fractionated into an NKT cell population and an NKT-depleted PBMC population (Exley et al. pages 5 and 8). 
In regards to claims 69-70, 73, 76, and 78-79, it is noted that although Exley et al. does not comment on the expression of CD62L in the enriched expanded cells, Exley et al. teaches a method of expansion with is identical to the method steps recited in instant methods claims 69-70, 73, 76, and 78-79. It is a general rule that merely discovering and claiming a new benefit to an old process cannot render the process again patentable. In re Woodruff, 919 F. 2d 1575, 1577-78, 16 USPQ2d 1934, 1936-37 (Fed.Cir. 1990); In re Swinehart, 439 F.2d210, 213, 169 USPQ226, 229 (CCPA 1971); and Ex Parte Novitski, 26 USPQ2d 1389, 1391 (Bd. Pat. App. & Int. 1993). Therefore, by teaching the expansion of human NKT cells isolated from PBMCs using autologous irradiated NKT-depleted PBMCs pulsed with alpha-GalCer, FBS, and IL-2, IL-7 and/or IL-15, the only active method steps recited in the instant methods, Exley et al. anticipates the instant invention as claimed in claims 69-70, 73, 76, and 78-79.
Further in regards to claim 73, note that the claims read in the alternative on the of irradiated PBMC or aAPCs, and Exley teaches that first alternative- culture with irradiated NKT-cell depleted PMBC. 
Thus, by teaching all the limitations of the claimed method steps as written, Exley et al. anticipates the instant methods as claimed. 
 
Claim Rejections-35 USC § 103 

The rejection of previously pending claims 30, 33-34, 38, 40, 46-48, and 58-90 under 35 U.S.C. 103 as being unpatentable over Rogers et al. (2004) J. Immunol. Methods, Vol. 285, 197-214 in view of WO 2015/051247 (April 9, 2015), hereafter referred to as Webb et al., Coquet et al. (2007) J. Immunol., Vol. 178, 2827-2834, and Tangye et al. (2015) Curr. Opin. Immunol., Vol. 34, 107-115, available online March 23, 2015, http://dx.doi.org/10.1016/j.coi.2015.02.010. , has been withdrawn in view of applicant’s amendments to the claims which now read on the use of irradiated NKT cell -depleted PBMC or irradiated aAPC for expanding the NKT cells.  

Amended and new claims 30, 33-34, 38, 40, 46, 58-62, 64-65, 69-76, 78-79, and 84-93 are newly rejected under 35 U.S.C. 103 as being unpatentable over Rogers et al. (2004) J. Immunol. Methods, Vol. 285, 197-214 in view of WO 2015/051247 (April 9, 2015), hereafter referred to as Webb et al., Tian et al. (2013) J. Immunol., Vol. 190 (1 Supplement) 45.3, 1 page meeting abstract, Exley et al. (2010) Curr. Protoc. Immunol., 90:14.11.1-14.11.17, pages 1-17, Coquet et al. (2007) J. Immunol., Vol. 178, 2827-2834, Tangye et al. (2015) Curr. Opin. Immunol., Vol. 34, 107-115, available online March 23, 2015, http://dx.doi.org/ 10.1016/j.coi.2015.02.010. 
Rogers et al. teaches the expansion of human NKT cells isolated from human PBMCs, where the human NKT cells are isolated by MACs columns using biotinylated anti-V24 antibody and streptavidin microbeads, or by FACs sorting with antibodies to human V24, and where the expansion comprises culture of the human NKT cells with autologous irradiated PBMC pulsed with GalCer (referred to as KRN7000 by Rogers) and either IL-2, IL-2 and IL-7, IL-2 and IL-15, IL-2 and IL-7 and IL-15, IL-7, IL-15, or IL-7 and IL-15, and wherein the expansion of the human NKT cells is greater than 2 fold in the presence of each of the cytokine or cytokine combinations (Rogers et al., pages 198-200, 202, and Figure 1). 
Webb et al. supplements Rogers et al. by teaching methods of stimulating and expanding human NKT cells ex vivo comprising contacting isolated NKT cells from human peripheral blood with either irradiated PBMCs pulsed with GalCer  or artificial antigen presenting cells coated with CDld-IG and anti-CD28 (aAPCs), and further loaded with GalCer, in the presence of a cytokine such as IL-2, (Webb et al., pages 4, 6-8, and 19-20, and Figure 9). Webb et al. teaches that the NKT cells are isolated using magnetic beads and further that the NKT cells undergo at least two rounds of expansion (Webb et al., pages 19-20). Webb et al. also teaches that additional cytokines can be added to cultures of NKT cells and aAPCs in order to modulate NKT cell function and Th1 and/or Th2 polarization  (Webb et al., page 32). Webb et al. further teaches that the ex vivo expanded stimulated NKT cells can be administered to a patient for immunotherapy of cancer, such as treatment of a tumor or metastatic tumors (Webb et al., pages 8 and 10). It is further noted that Webb et al. teaches to stimulate and expand NKT cells which express CD62L (Webb et al., pages 13-14). In addition, Webb et al. teaches gene transfer of tumor specific TCR genes or chimeric antigen receptors (CARs) to the NKT cells (Webb et al., page 14). Thus, in view of the teachings and motivation provided by both Roger et al. and Webb et al. for expanding human NKT cells in culture using either autologous PBMC pulsed with GalCer or artificial APCs pulsed with GalCer and cytokines such as IL-2, IL-7, or IL-15 or combinations thereof, and the teachings of Webb et al. to stimulate and expand CD62L NKT cells and to further genetically modify the NKT cells to express tumor specific TCR genes or CARs, it would have been prima facie obvious to the skilled artisan at the time of filing to use either autologous irradiated PBMC pulsed with GalCer or artificial APCs pulsed with GalCer in combination with one or more cytokines, especially, IL-2, IL-7, or IL-15, to expand human NKT cells comprising CD62L NKT cells in culture by at least two fold with a reasonable expectation of success. 
In regards to the use of irradiated aAPC, while Webb et al. teaches the use of non-cellular aAPC to expand NKT cells, other cellular aAPC were known in the prior art as being effective in expanding NKT cells. Tian et al. supplements Webb et al. by teaching the use of K562/CD1d or HLA-CnullK562/CD1d artificial antigen presenting cells pulsed with GalCer to expand purified NKT cells for use in adoptive cell immunotherapy (Tian et al., abstract). Thus, in combination, Webb et al. and Tian et al. provide motivation to use both acellular and cellular artificial antigen presenting cells to expand human NKT cells. Further, while Tian et al. is silent as to whether the aAPCs were irradiated, Webb et al. teaches to irradiate cellular antigen presenting cells for NKT cell expansion (Webb et al., page 4). As such, the skilled artisan at the time of filing would have been motivated to irradiate cellular artificial antigen presenting cells, such as the K562/CD1d or HLA-CnullK562/CD1d cells taught by Tian et al., in order to expand selected/purified human NKT cells with a reasonable expectation of success. As such, based on the combined teachings and motivation provided by Rogers in view of Webb and Tian, it would have been prima facie obvious to the skilled artisan at the time of filing to culture selected human NKT cells/ CD62+ NKT cells with irradiated aAPCs pulsed with GalCer and one or more of the cytokines IL-2, IL-7 and IL-15 in order to expand the human NKT cells with a reasonable expectation of success.
In regards to the use of irradiated NKT-depleted PBMCs pulsed with GalCer to expand NKT cells, and/or the use of non-cultured selected NKT cells for expansion (claims 64, 78, and 90 only), neither Roger nor Webb et al. specifies whether the irradiated PBMCs are NKT-depleted. However, at the time of filing, the use of the NKT-depleted fraction as feeder cells for expansion of NKT cells was well-known. Exley et al., for example, provides several basic detailed methods for expanding human NKT cells, including a method in which human PBMCs are separated into an NKT fraction and an NKT-depleted fraction and the NKT-depleted PBMC fraction is irradiated and used in tissue culture to expand the selected NKT cells in the presence of GalCer and T cell medium which comprises IL-2 (Exley et al., pages 5-6, and 11). Exley et al. also notes that IL-7 and/or IL-15 may be added to the culture to accelerate the growth of iNKT cells (Exley et al., page 6). Exley et al. further teaches that either cultured or non-cultured PBMC-i.e. antibody selected immediately after PBMC isolation- can be fractionated into an NKT cell population and an NKT-depleted PBMC population (Exley et al. pages 5 and 8). Therefore, in view of the specific teachings of Exley et al. to use the NKT-depleted PBMC fraction as the irradiated PBMC in methods of expanding isolated NKT cells, and the further teachings of Exley et al. that fractionation of the PBMCs into NKT cells and NKT cell depleted-PBMC fractions prior to expansion can occur directly after PBMC isolation from blood, it would have been prima facie obvious to the skilled artisan at the time of filing to modify the methods of Rogers et al. in view of Webb et al. and Tian et al. to use the unbound NKT cell-depleted PBMC fraction as the irradiated PBMCs, where fractionation of the PBMCs occurs with or without prior culture, with a reasonable expectation of success in expanding the human NKT cells. 
In regards to claims 65, 79, and 92, which recite the use of fetal bovine serum in the expansion culture, Rogers et al. teaches that while their in vitro NKT cell culture experiments were performed using human serum, previous reports, including publications by the instant inventors, successfully utilized fetal calf serum (FCS) (Rogers et al., pages 204 and 209). Note that fetal calf serum is another name or fetal bovine serum. Exley et al. also teaches to expand the human NKT cells in T cell medium which comprises fetal bovine serum (Exley et al., pages 6 and 11). Thus, in view of the teachings of Rogers et al. and Exley et al. that fetal calf serum/fetal bovine serum can be used in in vitro cultures for expansion of human NKT cells, and the further teachings of Rogers, Webb, Tian, and Exley detailed above,  it would have been prima facie obvious to the skilled artisan at the time of filing to culture the selected human NKT cells/ CD62+ NKT cells with irradiated autologous NKT-cell depleted PBMCs or irradiated aAPCs pulsed with GalCer, fetal calf serum, and one or more the cytokines IL-2, IL-7 and IL-15 in order to expand the human NKT cells with a reasonable expectation of success.
In regards to the use of IL-21 to expand NKT cells, Coquet et al. supplements Roger and Webb et al. by teaching that cytokines other than IL-2, IL-7, or IL-15 can be used to effectively expand NKT cells. Coquet et al. teaches that culturing isolated NKT cells with GalCer and IL-21 resulted in dramatically increased proportion and number of NKT cells at the end of the culture period (Coquet et al., page 2829). Coquet et al. further teaches to culture the NKT cells in a combination of IL-2 and IL-21 or IL-15 and IL-21 (Coquet et al., page 2830). While Coquet et al. teaches the expansion of mouse NKT cells, Tangye et al. teaches that human NKT cells also respond to IL-21. Tangye et al. teaches that IL-21 had similar effects on human NKT cells as on mouse NKT cells, enhancing NKT cell activation and increasing the proportion of NKT cells expressing IL-4, i.e. expanding IL-4 expressing NKT cells (Tangye et al., page 108). Therefore, in view of the teachings of Coquet et al. and Tangye et al. that IL-21 can expand and increase the proportion of both mouse and human NKT cells, and in particular IL-4 expressing NKT cells, and the further teachings of Coquet et al. that IL-21 can be combined with IL-2 or IL-15 in methods of culturing NKT cells, it would have been prima facie obvious to the skilled artisan at the time of filing to expand human NKT/ CD62+ NKT cells ex vivo by culturing isolated human NKT cells as taught by Rogers, Webb, Tian, and Exley with a combination of IL-2 and IL-21, or IL-15 and IL-21, or IL-2, IL-15, and IL-21 all with a reasonable expectation of success of achieving at least a twofold expansion of the human NKT or IL-4 expressing NKT cells. 
Applicant’s arguments in so far as they apply to the new grounds of rejection have been considered but have not been found persuasive. Applicant’s arguments concerning elements of the methods as recited in the amended and new claims, specifically arguments regarding the use of irradiated NKT cell depleted PMBCs, the use of irradiated artificial antigen presenting cells, the use of fetal bovine serum, and the use of uncultured selected NKT cells are not persuasive as these specific elements, newly introduced into the claims by this amendment, are taught by Rogers, Tian, and/or Exley, see above. Further, please note that applicant’s arguments regarding the timing of fractionation of the NKT cell population from PBMCs  and/or culture of the PBMCs prior to fractionation is not applicable to claims 30, 33-34, 38, 40, 46, 58-62, 65, 69-76, 79, 84-89, and 91-93, which do not contain any limitations regarding how the PBMCs have been cultured or treated prior to selection of NKT cells, and do not place any limitations on the time between when the PBMCs are harvested and the NKT cells are selected. Only claims 64, 78, and 90 recite the use of “uncultured human NKT cells”, and Exley et al. provides specific teachings to fractionate PBMCs without preculture into selected NKT cells and to immediately use these selected cells for expansion in the presence of irradiated NKT-cell depleted PBMCs, GalCer, FBS, and at least IL-2 and IL-7 or IL-15. Further, applicant’s arguments concerning the efficacy of the expanded NKT cells or the amount needed for successful immunotherapy are irrelevant to the instant methods as claimed. The instant methods are drawn to methods of preparing human NKT cells or human CD62+ enriched NKT cells “for use in immunotherapy”. The phrase “for use in immunotherapy” is an intended use for the population of NKT cells generated using the method as claimed, which is according to the method steps actually claimed, a method of expanding an NKT-cell selected fraction using either irradiated NKT cell-depleted PBMCs or aAPCs pulsed with GalCer and IL-2 and IL-7, IL-2 and IL-15, or IL-2 and IL-21. Rogers and Webb both teach the claimed intended use of immunotherapy. However, the methods as claimed are not methods of immunotherapy and further do not recite any specific numbers of NKT cells generated by the expansion culture. Likewise, the claims do not recite any specific number of CD62+ NKT cells resulting from practice of the method of expansion as claimed, and do not contain any method steps in which CD62+ NKT cells are selected or isolated from a larger population of NKT cells. Thus, arguments concerning the amount of NKT cells obtained or their functionality in vivo are not relevant to the methods as claimed. Further, only claims 84-93 recite that NKT cells have at least doubled following expansion culture. However, Rogers et al. clearly demonstrates more than 2 fold increases in the number of human NKT cells cultured in the presence of irradiated PBMCs pulsed with GalCer in the presence of IL-2 and IL-7 and/or IL-15. Exley et al. also clearly teaches that the combination of IL-2 and IL-7 or IL-2 and IL-15 increases NKT cell proliferation in methods of expanding NKT cells (Exley et al., pages 5 and 8). Thus, both the teachings of Rogers et al. and Exley et al. concerning the ability of IL-7 and/or IL-15 in combination with Il-2 to enhance expansion of human NKT cells, and the actual working examples provided by Rogers et al. which demonstrates more than a 2 fold expansion of human NKT cells in the presence of irradiated PBMCS, GalCer, IL-2 and IL-7 and/or IL-15, provide more than a reasonable expectation that stimulation of human NKT cells with GalCer pulsed APCs or artificial APCs and at least this combination of cytokines will result in substantial expansion of the human NKT cells of at least 2 fold. Finally, in regards to the use of the IL-21, it is noted that applicant’s arguments concerning Coquet et al. were addressed in the previous office action and Tangye et al., as noted above and in the previous office action, has been cited to demonstrate the IL-21 exerts a similar effect on human NKT cells as in mouse NKT cells, increasing IL-4 expressing NKT cells. There is no requirement for Tangye et al. to teach or suggest that IL-21 by itself results in significant expansion of human NKT cells or a more than 2 fold expansion of human NKT cells, since Rogers and Exley et al. already teach that IL-2 and IL-7 and/or IL-15 accomplish this effect. Tangye et al. was cited to provide motivation to further include IL-21 in the expansion culture with IL-2 and IL-7 and/or IL-15 in order to increase the number of IL-4 expressing NKT cells. Thus, for the reasons set forth above, applicant’s arguments concerning the teachings of Rogers, Webb, Coquet, and Tangye are not found persuasive in overcoming the instant rejection based on the teachings of Rogers et al., Webb et al., Tian et al., Exley et al., Coquet et al., and Tangye et al. 

No claims are allowed. 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication from the examiner should be directed to Anne Marie S. Wehbé, Ph.D., whose telephone number is (571) 272-0737. If the examiner is not available, the examiner’s supervisor, Christopher Babic, can be reached at (571) 272-8507. For all official communications, the technology center fax number is (571) 273-8300. Please note that all official communications and responses sent by fax must be directed to the technology center fax number. For informal, non-official communications only, the examiner’s direct fax number is (571) 273-0737. For any inquiry of a general nature, please call (571) 272-0547.
The applicant can also consult the USPTO’s Patent Application Information Retrieval system (PAIR) on the internet for patent application status and history information, and for electronic images of applications. For questions or problems related to PAIR, please call the USPTO Patent Electronic Business Center (Patent EBC) toll free at 1-866-217-9197. Representatives are available daily from 6am to midnight (EST). When calling please have your application serial number or patent number available. For all other customer support, please call the USPTO call center (UCC) at 1-800-786-9199.


Dr. A.M.S. Wehbé	
/ANNE MARIE S WEHBE/Primary Examiner, Art Unit 1633